DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 6-7 of the Remarks, Examiner notes that the primary reference Hoggarth is also relied upon to teach the argued limitations, where para [0061] is cited. Furthermore, Schroeter is relied upon as a combination with Hoggarth and Miyauchi. Schroeter para [0021] teaches noise profiles, while para [0023] teaches location profiles. The noise profiles and location profiles include expected changes in noise scenarios. Examiner further notes that a real time location and a predicted location are not necessarily exclusive, as the predicted location may be interpreted as the current location. When taken in combination with the other references, the limitations of the claim are taught.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggarth et al. (US 2019/0088248 A1), hereinafter referred to as Hoggarth, in view of Schroeter et al. (US 2016/0125876 A1), hereinafter referred to as Schroeter, and further in view of Miyauchi (US 2008/0188271 A1).

Regarding claim 1, Hoggarth teaches:
A speech-enhancement system for a vehicle, the system comprising: 
a location-determining subsystem configured to determine a first location of the vehicle and to generate location data representing the first location of the vehicle (para [0060], where a satellite navigation system determines the position of the vehicle); 
a speech-enhancement processor for processing an audio signal wherein the processor is coupled to a memory to store noise data for a route, the noise data including location coordinates (para [0061], where the memory is the database linking locations with sound characteristics);
wherein the processor is communicatively coupled to the location-determining subsystem for receiving the location data (para [0060], where the system includes a controller coupled to the sound prediction system for processing the audio signal); 
wherein the processor is configured to predict expected noise at a second location corresponding to a predicted location of the vehicle (para [0061], where noisy locations are determined on the way to the destination selected by an occupant, and where associated sound characteristics at the locations are queried from a database);
wherein the processor is further configured to cancel noise in the audio signal based on the expected noise when the vehicle is at the second location to thereby enhance the audio signal (para [0062-63], where the noise reduction system is activated to reduce undesirable noise based on the location);
wherein the speech-enhancement system is configured to cancel the noise based solely on the expected noise without measuring any actual in-cabin noise using microphones (para [0048], where the speaker is controlled to produce soundwaves to interfere with and cancel the soundwaves  from sound originating outside the vehicle).
Hoggarth does not explicitly teach that the audio is speech, nor does Hoggarth teach:
the noise data including a noise frequency spectrum and location coordinates;
Schroeter teaches:
A speech-enhancement system for a vehicle, the system comprising: 
a location-determining subsystem configured to determine a first location of the vehicle and to generate location data representing the first location of the vehicle (para [0017], where a GPS sensor provides location information, and para [0019], [0035], where the user is located in a vehicle); 
a speech-enhancement processor for processing a speech signal wherein the processor is coupled to a memory to store noise data for a route, the noise data including location coordinates (para [0017], [0021], [0023], where a processor and memory access noise and location profiles);
wherein the processor is communicatively coupled to the location-determining subsystem for receiving the location data (Fig. 2, elements 165, 175, 180, para [0024], where the acoustic environment information is provided to the speech signal enhancer); 
wherein the processor is configured to predict expected noise at a second location corresponding to a predicted location of the vehicle (para [0021], [0023], where real time location data is utilized to adapt processing of the audio streams based on expected changes in noise scenarios);
wherein the processor is further configured to cancel noise in the speech signal based on the expected noise when the vehicle is at the second location to thereby enhance the speech signal (para [0020], where the audio stream includes speech from a first user, and para [0023-24], where the system selects an optimal processing scheme for suppressing ambient noise in an audio stream based on the location profile and noise profiles corresponding to the expected noise at a location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoggarth by using the noise cancellation of Schroeter (Schroeter para [0024]) in the vehicle cabin of Hoggarth (Hoggarth para [0042]) by using different profiles and sensor data in order to select an optimal processing scheme for enhancing the speech signal (Schroeter para [0024]). 
Miyauchi teaches:
a speech-enhancement processor for processing a speech signal wherein the processor is coupled to a memory to store noise data for a route, the noise data including a noise frequency spectrum and location coordinates (Fig. 2, para [0042], [0047], where noise spectrum patterns corresponding to the road surface on which the vehicle is presently running are determined and used to superimpose a noise cancelling signal on a voice signal);
wherein the speech-enhancement system is configured to cancel the noise based solely on the expected noise without measuring any actual in-cabin noise using microphones (para [0042], where the noise canceling signal is superimposed on the voice signal, the noise canceling signal .
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (noise frequency spectrum) with other components (noise); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 3, Hoggarth in view of Schroeter and Miyauchi teaches:
The system of claim 1 wherein the processor is configured to identify the noise patterns in the route from the noise data (Hoggarth para [0061], where the database links locations with sound characteristics).  

Regarding claim 4, Hoggarth in view of Schroeter and Miyauchi teaches:
The system of claim 3 wherein the processor is configured to predict the expected noise based on the noise patterns in the route (Hoggarth para [0061], where the sound prediction system queries the database for the predicted noise).  

Regarding claim 6, Hoggarth in view of Schroeter and Miyauchi teaches:
The system of claim 1 wherein the location-determining subsystem is a Global Navigation Satellite System receiver (Hoggarth para [0060], where a satellite navigation system determines the position of the vehicle).  

Regarding claim 8, Hoggarth teaches:
A non-transitory computer-readable medium comprising instructions in code (Fig. 1 element 40, para [0042], where the controller controls the system) which when loaded into a memory and executed by a speech-enhancement processor of a vehicle cause the processor to:  
store noise data for a route, the noise data collected by the vehicle or obtained from an external source and including location coordinates (para [0061], where the memory is the database linking locations with sound characteristics);
receive location data representing a first location of the vehicle from a location-determining subsystem (para [0060], where a satellite navigation system determines the position of the vehicle); 
predict expected noise at a second location corresponding to a predicted location of the vehicle (para [0061], where noisy locations are determined on the way to the destination, and the associated sound characteristics at the location are retrieved from a database); and 
cancel noise when the vehicle is at the second location to thereby enhance the audio signal and wherein the noise is cancelled based solely on the expected noise without measuring any actual in-cabin noise using microphones (para [0062-63], where the noise reduction system is activated to reduce undesirable noise based on the location).  
Hoggarth does not explicitly teach that the audio is speech, nor does Hoggarth teach:
the noise data including a noise frequency spectrum and location coordinates;
Schroeter teaches:
A non-transitory computer-readable medium comprising instructions in code (para [0040, where a machine-readable medium is used) which when loaded into a memory and executed by a speech-enhancement processor of a vehicle cause the processor to:
store noise data for a route, the noise data collected by the vehicle or obtained from an external source and including a noise frequency spectrum and location coordinates (para [0017], [0021], [0023], where a processor and memory access noise and location profiles);
receive location data representing a first location of the vehicle from a location-determining subsystem (para [0017], where a GPS sensor provides location information, and para [0019], [0035], where the user is located in a vehicle); 
predict expected noise at a second location corresponding to a predicted location of the vehicle (para [0021], [0023], where real time location data is utilized to adapt processing of the audio streams based on expected changes in noise scenarios); and 
cancel noise when the vehicle is at the second location to thereby enhance a speech signal (para [0020], where the audio stream includes speech from a first user, and para [0023-24], where the system selects an optimal processing scheme for suppressing ambient noise in an audio stream based on sensor data corresponding to the location profile and noise profiles corresponding to the expected noise at a location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoggarth by using the noise cancellation of Schroeter (Schroeter para [0024]) in the vehicle cabin of Hoggarth (Hoggarth para [0042]) by using different profiles and sensor data in order to select an optimal processing scheme for enhancing the speech signal (Schroeter para [0024]).
Miyauchi teaches:
store noise data for a route, the noise data collected by the vehicle or obtained from an external source and including a noise frequency spectrum and location coordinates (Fig. 2, para [0042], [0047], where noise spectrum patterns corresponding to the road surface on which the vehicle is presently running are received from a server and used to superimpose a noise cancelling signal on a voice signal);
wherein the noise is cancelled based solely on the expected noise without measuring any actual in-cabin noise using microphones (para [0042], where the noise canceling signal is superimposed on the voice signal, the noise canceling signal .
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (noise frequency spectrum) with other components (noise); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 10, Hoggarth in view of Schroeter and Miyauchi teaches:
The non-transitory computer-readable medium of claim 8 further comprising code to cause the processor to identify noise patterns in the route from the noise data (Hoggarth para [0061], where the database links locations with sound characteristics).  

Regarding claim 11, Hoggarth in view of Schroeter and Miyauchi teaches:
The non-transitory computer-readable medium of claim 10 further comprising code to predict the expected noise based on the noise patterns in the route (Hoggarth para [0061], where the sound prediction system queries the database for the predicted noise).  

Regarding claim 14, Hoggarth teaches:
A vehicle having an audio enhancement system that comprises: 
a location-determining subsystem configured to determine a first location of the vehicle and to generate location data representing the first location of the vehicle (para [0060], where a satellite navigation system determines the position of the vehicle); 
a speech-enhancement processor for processing an audio signal wherein the processor is coupled to a memory to store noise data for a route, the noise data including location coordinates (para [0061], where the memory is the database linking locations with sound characteristics);
wherein the processor is communicatively coupled to the location-determining subsystem for receiving the location data (para [0060], where the system includes a controller coupled to the sound prediction system for processing the audio signal); 
wherein the processor is configured to predict expected noise at a second location corresponding to a predicted location of the vehicle (para [0061], where the destination is selected by an occupant, and where sound characteristics are queried from a database);
wherein the processor is further configured to cancel noise in the audio signal based on the expected noise when the vehicle is at the second location to thereby enhance the audio signal (para [0062-63], where the noise reduction system is activated to reduce undesirable noise based on the location); and
wherein the speech-enhancement system is configured to cancel the noise based solely on the expected noise without measuring any actual in-cabin noise using microphones (para [0048], where the speaker is controlled to produce soundwaves to interfere with and cancel the soundwaves  from sound originating outside the vehicle).  
Hoggarth does not explicitly teach that the audio is speech, nor does Hoggarth teach:
the noise data including a noise frequency spectrum and location coordinates;
Schroeter teaches:
A vehicle having an audio enhancement system that comprises: 
a location-determining subsystem configured to determine a first location of the vehicle and to generate location data representing the first location of the vehicle (para [0017], where a GPS sensor provides location information, and para [0019], [0035], where the user is located in a vehicle); 
a speech-enhancement processor for processing a speech signal wherein the processor is coupled to a memory to store noise data for a route, the noise data including location coordinates (para [0017], [0021], [0023], where a processor and memory access noise and location profiles);
wherein the processor is communicatively coupled to the location-determining subsystem for receiving the location data (Fig. 2, elements 165, 175, 180, para [0024], where the acoustic environment information is provided to the speech signal enhancer); 
wherein the processor is configured to predict expected noise at a second location corresponding to a predicted location of the vehicle (para [0021], [0023], where real time location data is utilized to adapt processing of the audio streams based on expected changes in noise scenarios); and 
wherein the processor is further configured to cancel noise in the speech signal based on the expected noise when the vehicle is at the second location a to thereby enhance the speech signal (para [0020], where the audio stream includes speech from a first user, and para [0023-24], where the system selects an optimal processing scheme for suppressing ambient noise in an audio stream based on sensor data corresponding to the location profile and noise profiles corresponding to the expected noise at a location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoggarth by using the noise cancellation of Schroeter (Schroeter para [0024]) in the vehicle cabin of Hoggarth (Hoggarth para [0042]) by using different profiles and sensor data in order to select an optimal processing scheme for enhancing the speech signal (Schroeter para [0024]).
Miyauchi teaches:
a speech-enhancement processor for processing a speech signal wherein the processor is coupled to a memory to store noise data for a route, the noise data including a noise frequency spectrum and location coordinates (Fig. 2, para [0042], [0047], where noise spectrum patterns corresponding to the road surface on which the vehicle is presently running are determined and used to superimpose a noise cancelling signal on a voice signal);
wherein the speech-enhancement system is configured to cancel the noise based solely on the expected noise without measuring any actual in-cabin noise using microphones (para [0042], where the noise canceling signal is superimposed on the voice signal, the noise canceling signal .
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (noise frequency spectrum) with other components (noise); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 16, Hoggarth in view of Schroeter and Miyauchi teaches:
The vehicle of claim 14 wherein the processor is configured to identify the noise patterns in the route from the noise data (Hoggarth para [0061], where the database links locations with sound characteristics).  

Regarding claim 17, Hoggarth in view of Schroeter and Miyauchi teaches:
The vehicle of claim 16 wherein the processor is configured to predict the expected noise based on the noise patterns in the route (Hoggarth para [0061], where the sound prediction system queries the database for the predicted noise).  

Regarding claim 19, Hoggarth in view of Schroeter and Miyauchi teaches:
The vehicle of claim 14 wherein the location-determining subsystem is a Global Navigation Satellite System receiver (Hoggarth para [0060], where a satellite navigation system determines the position of the vehicle).  

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggarth, in view of Schroeter, and Miyauchi, and further in view of Lee et al. (US 2009/0119099 A1), hereinafter referred to as Lee.

Regarding claim 5, Hoggarth in view of Lee and Miyauchi teaches:
The system of claim 1 further comprising downloading the noise patterns from a shared server (Hoggarth para [0061], where the vehicle communicates with a remote server).  
Hoggarth in view of Schroeter and Miyauchi does not teach:
a radiofrequency transceiver coupled to the processor
Lee teaches:
a radiofrequency transceiver coupled to the processor (Lee para [0024], where an RF module is used) 
It would have been obvious to one of ordinary skill in the art to modify the system of Hoggarth in view of Schroeter and Miyauchi by incorporating the RF transceiver of Lee (Lee para [0024]) in the system of Hoggarth in view of Schroeter and Miyauchi (Hoggarth para [0042]), in order to communicate and transmit voice signals (Lee para [0024]).

Regarding claim 12, Hoggarth in view of Lee and Miyauchi teaches:
The non-transitory computer-readable medium of claim 8 further comprising code to instruct to download the noise patterns from a shared server (Hoggarth para [0061], where the vehicle communicates with a remote server).  
Hoggarth in view of Schroeter and Miyauchi does not teach:
a radiofrequency transceiver 
Lee teaches:
a radiofrequency transceiver (Lee para [0024], where an RF module is used) 
It would have been obvious to one of ordinary skill in the art to modify the system of Hoggarth in view of Schroeter and Miyauchi by incorporating the RF transceiver of Lee (Lee para [0024]) in the system of Hoggarth in view of Schroeter and Miyauchi (Hoggarth para [0042]), in order to communicate and transmit voice signals (Lee para [0024]).

Regarding claim 18, Hoggarth in view of Lee and Miyauchi teaches:
The vehicle of claim 14 further comprising downloading the noise patterns from a shared server (Hoggarth para [0061], where the vehicle communicates with a remote server).
Hoggarth in view of Schroeter and Miyauchi does not teach:
a radiofrequency transceiver coupled to the processor
Lee teaches:
a radiofrequency transceiver coupled to the processor (Lee para [0024], where an RF module is used) 
It would have been obvious to one of ordinary skill in the art to modify the system of Hoggarth in view of Schroeter and Miyauchi by incorporating the RF transceiver of Lee (Lee para [0024]) in the system of Hoggarth in view of Schroeter and Miyauchi (Hoggarth para [0042]), in order to communicate and transmit voice signals (Lee para [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,738,381 B1 col. 8 lines 27-58 teaches predictions for noise levels along a predetermined path; US 2014/0180498 A1 para [0028], [0040] teach predicted locations where noise signals may be generated.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658